[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            December 22, 2005
                            No. 05-12221                  THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                   D. C. Docket No. 03-00637-CV-F-S

ALITA STACK,


                                                          Plaintiff-Appellant,

                                 versus

THE DEPARTMENT OF THE ARMY,
THE UNITED STATES OF AMERICA,
DR. FRANCIS J. HARVEY, Secretary
of the Army,


                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     _________________________
                          (December 22, 2005)


Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
       Alita Stack appeals from the grant of summary judgment in favor of the

Department of the Army, in this employment discrimination suit brought under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-16, alleging that the

Army fired her in retaliation for filing a race discrimination claim with the Equal

Employment Opportunity Commission (“EEOC claim”). Stack argues that the

district court erred in failing to find that there was a genuine issue of material fact

to deny summary judgment. In particular, Stack claims she set forth sufficient

evidence showing that the Army’s proffered reasons for her termination were

pretextual.1 Because we believe the district court properly granted summary

judgment, we affirm.

       We review a district court's grant of summary judgment de novo, viewing all

the evidence, and drawing all reasonable inferences, in favor of the non-moving

party. Hulsey v. Pride Rests., LLC, 367 F.3d 1238, 1243 (11th Cir. 2004). A party

moving for summary judgment has the burden of showing that there is no genuine

issue of material fact. Eberhardt v. Waters, 901 F.2d 1578, 1580 (11th Cir. 1990).

A party opposing a properly submitted motion for summary judgment may not rest

       1
         Stack abandoned her claims for racial discrimination and a hostile work environment
when she failed to rely upon them in summary judgment and to appeal the district court’s ruling
on this issue in her initial brief. Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th
Cir. 1995) (“[G]rounds alleged in the complaint but not relied upon in summary judgment are
deemed abandoned.”); Allison v. McGhan Med. Corp., 184 F.3d 1300, 1317 n.17 (11th Cir.
1999) (“Issues that are not clearly outlined in an appellant's initial brief are deemed
abandoned.”).

                                                2
upon mere allegations or denials of her pleadings, but must set forth specific facts

showing that there is a genuine issue for trial. Id. However, a court may grant

summary judgment if the evidence favoring the non-moving party is merely

colorable or is not significantly probative. Raney v. Vinson Guard Service, Inc.,

120 F.3d 1192, 1196 (11th Cir. 1997).

      Having reviewed the record, we agree with the district court that Stack failed

to refute the Army’s proof that she was ultimately terminated for various violations

of employment rules and procedures, including (1) being rude to a patient; (2)

failing to wear gloves when taking blood; (3) attempting to reuse a needle after

inadvertently sticking herself with it; (4) placing several patients in the wrong

doctor’s rooms; (5) failing to clean up a minor blood spill, in line with hospital

policy; (6) failing to report to work one day as scheduled; and (7) making too many

attempts to draw blood from a baby, resulting in excessive trauma to the child.

      AFFIRMED.




                                           3